Appeal by the defendant from a *810judgment of the Supreme Court, Westchester County (McMahon, J.), rendered November 30, 1982, convicting him of sexual abuse in the first degree (two counts), unlawful imprisonment in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence, the appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We find ample support in the record for the hearing court’s conclusion that exigent circumstances existed justifying the brief and limited initial search of the defendant’s apartment by the responding police officers (see, People v Mitchell, 39 NY2d 173, 177-178, cert denied 426 US 953; People v Cohen, 87 AD2d 77, 82-83, affd 58 NY2d 844, cert denied 461 US 930). We also find that the hearing court’s determination that the reentry into the apartment was consented to by the defendant’s wife is supported by the evidence. Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.